Exhibit 10.2

 

FORM OF EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of September 22,
2017 (the “Effective Date”), is by and between GrowGeneration, Corp., a Colorado
Corporation with offices at 503 North Main Street, Suite 740, Pueblo, Colorado
81003 (the “Company”) and Michael Salaman, an individual residing at 825
Lafayette Road, Bryn Mawr, PA 19010 (the “Executive”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to gain employment with the Company, all upon the terms and provisions, and
subject to the conditions, as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt, and legal adequacy of which is hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:

 

1. POSITION AND DUTIES.

 



(a) Reporting. During the term of this Agreement (the “Employment Term”), the
Company shall employ the Executive, and the Executive shall serve, as the
President of the Company. The Executive shall report directly to the Board of
Directors (the “Board”) of the Company.

 

(b) Responsibilities. The Executive shall have responsibility to oversee all
aspects of the Company’s business activities as are customarily performed and
enjoyed by persons employed in comparable positions, subject, however, in all
instances to the direction and control of the Board.

 

(c) Devotion of Executive’s Time. Subject to Section 2(d) hereof, the Executive
shall devote substantially all of his business time, labor, skill and energy to
conducting the business and affairs of the Company and to performing his duties
and responsibilities to the Company as set forth in Section 2(b) hereof. The
Executive shall not become employed with, consult with or otherwise perform
services for any other entity or individual during the Term of this Agreement.
The Executive shall perform the Executive’s duties and responsibilities to the
Company diligently, competently, faithfully and to the best of his ability.

 

(d) Representations. The Executive represents and warrants to the Company that
the Executive has the right to negotiate and enter into this Agreement, and the
Executive’s execution, delivery and performance of this Agreement does not
breach, interfere with or conflict with any other contractual agreement,
covenant not to compete, option, right of first refusal or other existing
business relationship or any judgment or order, in each case, to which the
Executive is a party or otherwise subject.

 

  

 

 

2. Employment Term.

 

(a) Initial Term. The initial term of employment shall be for a period of three
years (the “Employment Term”), commencing with the date hereof, unless sooner
terminated as provided in this Agreement. This Agreement shall be renewed
annually for a term of one year unless the Company or the Executive gives notice
to the other of termination at least six (6) months prior to the expiration of
the initial term, or any successive term, as the case may be. Each of the
Executive and the Company at his or its sole discretion and without any reason,
may elect not to renew this Agreement at the end of the initial term or any
successive term.

 

(b) Termination for Cause. Notwithstanding the provisions of Section 2(a) above,
the Company shall have the right to terminate the Executive’s employment for
Cause (as defined in Section 2(c) below); provided, however, that the Executive
shall not be deemed to have been terminated for Cause unless and until the Board
of Directors at a meeting duly called and held for that purpose shall have
determined that the Executive committed an act falling within the definition of
Cause and specifying the basis for such determination. If the Executive’s
employment shall be terminated by the Company for Cause, then the Company shall
pay to the Executive any unpaid salary, bonuses and benefits through the
effective date of termination. If the Executive’s employment shall be terminated
by the Company without Cause, then the Company shall pay to the Executive any
unpaid salary, bonuses and benefits through the effective date of termination.

 

(c) Cause. For purposes of this Agreement the term, “Cause” shall mean the
Executive’s: (a) engagement in gross misconduct materially injurious to the
Company: (b) knowing and willful neglect or refusal to attend to the material
duties assigned to him by the Board of Directors of the Company, which is not
cured within 30 days after written notice; (c) conviction of an act of fraud or
embezzlement; or (e) conviction of a felony.

 

(d) Notice of Termination. Any purported termination of the Executive’s
employment by the Company hereunder shall be communicated by a Notice of
Termination to the Executive in accordance with Section 13. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate those specific termination provisions in this Agreement relied upon and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provisions so indicated.

 

(e) Date of Termination. For purposes of this Agreement, the date of termination
shall be: (a) if this Agreement is terminated by the Company for Incapacity (as
defined in Section 4(a) below), the date on which a Notice of Termination is
given, (b) if the Executive’s employment is terminated by the Company for any
other reason (other than death), the date on which a Notice of Termination is
given or (c) if the Company or Executive terminates his employment for any
reason, the date on, which he gives the Company notice of such termination.

 

3. Compensation.

 

(a) Salary. The Company shall pay to the Executive for the services to be
rendered by the Executive hereunder, a salary for the initial Employment Term
under this Agreement at the rate of $175,000 per annum. The salary shall be
payable in accordance with the Company’s regular policies, subject to applicable
withholding and other taxes. Such salary will be increased each January 1 during
the term of this Agreement by an amount equal to 10% of the Executive’s salary
for the prior fiscal year.

 



 2 

 

 

(b) Bonus. The Executive shall receive a cash bonus with respect to each fiscal
year of the Company during the Term, commencing with the year ending December
31, 2017, in an amount equal to one-half of one percent multiplied by the
difference between revenue in each respective fiscal year less $7,980,471 (which
was the gross revenue for fiscal 2016). By way of example, if 2018 revenue is
$20,000,000, Executive would receive a bonus in that year of $60,098).

 

(c) Grant of Options. The Company agrees to grant to the Executive options to
acquire an aggregate number of 300,000 shares of restricted stock of the Company
over the Term of this Agreement, with a three-year vesting schedule pursuant to
that Option Agreement dated September ___, 2017 (the “Option Agreement”) between
the Executive and the Company. Options to purchase 30,750 shares shall be deemed
granted and vested as of the date of this Agreement. The grant and vesting of
the remaining options to purchase 269,250 shares shall be subject to the
approvals of the Board of Directors and shareholders of a new incentive plan or
an amended incentive plan with an increased number of authorized shares to be
issued thereunder. The second grant and vesting of options to purchase 69,250
shares will be on the date of approval by both the Board of Directors and
shareholders. The third grant and vesting of options to purchase 100,000 shares
shall be on the second anniversary of this Agreement; provided, however, if the
Board of Directors and shareholders have not both approved such grant within one
year from the date of this Agreement, the date of grant and vesting of such
options to purchase 100,000 shares shall be the date of approval by both the
Board of Directors and shareholders. The fourth grant and vesting of options to
purchase 100,000 shares shall be on the third anniversary of this Agreement on
the basis of approval from both the Board of Directors and shareholders prior to
such date. The exercise price of the options shall be the equivalent of the
market price of the Company’s common stock as of the close of business on the
day of vesting. The disposition, transfer or sale of the Options granted in the
Option Agreement is subject to the terms and conditions of the Option Agreement
and the Company’s appropriate equity incentive plan(s).

 

(d) Expenses. The Company agrees promptly to reimburse the Executive for all
reasonable and necessary business expenses, including without limitation,
telephone and facsimile charges incurred by him on behalf of the Company in the
course of his duties hereunder, upon the presentation by the Executive of
appropriate evidence thereof.

 

4. Death; Incapacity.

 

(a) Incapacity. If, during the Employment Term hereunder, because of illness or
other incapacity, the Executive shall fail for a period of six (6) consecutive
months (“Incapacity”), to render the services contemplated hereunder, then the
Company, at its option, may terminate the employment hereunder by notice to the
Executive, effective on the giving of such notice; provided however, that the
Company shall (i) pay to the Executive any unpaid salary through the effective
date of termination specified in such notice; (ii) pay to the Executive his
accrued but unpaid incentive compensation, if any, for any bonus period ending
on or before the date of termination of the Executive’s employment with the
Company; (iii) continue to pay the Executive for a period of six (6) months
following the effective date of termination, an amount equal to the excess, if
any, of (A) the salary he was receiving at the time of his Incapacity, over (B)
any benefit the Executive is entitled to receive during such period under any
disability insurance policies provided to the Executive by the Company or
maintained by the Executive, such amount to be paid in the manner and at such
time as the salary otherwise would have been payable to the Executive; and (iv)
pay to the Executive (within 45 days after the end of the fiscal quarter in
which such termination occurs) a pro-rata portion (based upon the period ending
on the date of termination of the Executive’s employment hereunder) of the
incentive compensation, if any, for the bonus period in which such termination
occurs. The Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of the
Executive’s Incapacity and other reimbursable expenses due under Section 3(f)
through the date of Executive’s Incapacity, and repayment of compensation for
unused vacation days that have accumulated during the calendar years in which
such termination occurs).

 



 3 

 

 

(b) Death. In the event of the death of the Executive during the Employment
Term, the Employment Term hereunder shall terminate on the date of death of the
Executive; provided, however, that the Company shall (i) pay to the estate of
the deceased Executive any unpaid Salary through the Executive’s date of death;
(ii) pay to the estate of the deceased Executive his accrued but unpaid
incentive compensation if any, for any bonus period ending on or before the
Executive’s date of death; and (iii) pay to the estate of the deceased Executive
(based upon the period ending on the date of death) a pro rata portion of any
incentive compensation, if any for the bonus period in which termination occurs.
The Company shall have no further liability hereunder (other than for (x)
reimbursement for reasonable business expenses incurred prior to the date of the
Executive’s death and other reimbursable expenses due under Section 3(f) through
the date of Executive’s death, and (y) payment of compensation for unused
vacation days that have accumulated during the calendar year in which such
termination occurs).

 

5. Termination by the Company or the Executive with No Reason. Either the
Company or the Executive shall have the right to terminate the Executive’s
employment hereunder for “No Reason” by providing the Company’s Board of
Directors with ninety (90) days-notice. Notwithstanding the foregoing, if the
Executive terminates this Agreement, the Company shall have the right to
terminate this Agreement at any time during the ninety (90) day notice period.
If the Company terminates this Agreement, the Executive shall be entitled to
receive all salary and benefits during the remaining term of this Agreement as
if the Agreement had not been terminated.

 

6. EMPLOYEE BENEFITS.

 

(a) Eligibility. During the period of the Executive’s employment with the
Company hereunder, the Executive shall be entitled to receive such other
perquisites and fringe benefits generally if and when made available by the
Company to its senior executives and key management employees as a group in
accordance with the plans and policies of the Company from time to time in
effect, including, without limitation, medical insurance, disability and life
insurance, participation in retirement, savings, subject to, and on a basis
consistent with, the terms, conditions, and overall administration of such plans
and policies, on terms no less favorable, in each instance, than those made
available to other senior executives and key management employees of the
Company.

 

(b) Vacation Time. The Executive shall be entitled to paid vacation time and
holidays per annum as is consistent with his position with the Company and the
performance of his duties hereunder; provided that the Executive shall not be
able to take vacation time at any time that would materially interfere with the
business or operations of the Company. The Executive shall be entitled to three
(3) weeks of paid vacation for each twelve (12) months of employment.

 



 4 

 

 

7. INSURANCE. The Company shall have the right to apply for and take out, in the
Company’s own name or otherwise, at the Company’s expense, life, health,
accident, or other insurance covering the Executive, in any amount the Company
deems necessary to protect the Company’s interest hereunder, and the Executive
shall have no right, title or interest in or to any such insurance or the
proceeds thereof. The Executive shall assist the Company in obtaining such
insurance by submitting to usual and customary medical and other examinations
and by signing such applications, statements and other instruments as may be
reasonably required by any insurance company in connection with obtaining such
insurance coverage.

 

8. DEDUCTIONS AND WITHHOLDINGS. All amounts payable or which become payable to
the Executive under any provision of this Agreement shall be subject to such
deductions and withholdings as is required by applicable law.

 

9. INDEMNIFICATION. The Company shall indemnify the Executive in his capacity as
an officer of the Company to the fullest extent permitted by applicable law
against all debts, judgments, costs, charges or expenses whatsoever incurred or
sustained by the Executive in connection with any action, suit or proceeding to
which the Executive may be made a party by reason of his being or having been an
officer of the Company, or because of actions taken by the Executive which were
believed by the Executive to be in the best interests of the Company, and the
Executive shall be entitled to be covered by any directors’ and officers’
liability insurance policies which the Company may maintain for the benefit of
its directors and officers, subject to the limitations of any such policies. The
Company shall have the right to assume, with legal counsel of its choice, the
defense of the Executive in any such action, suit or proceeding for which the
Company is providing indemnification to the Executive. Should the Executive
determine to employ separate legal counsel in any such action, suit or
proceeding, any costs and expenses of such separate legal counsel shall be the
sole responsibility of the Executive. If the Company does not assume the defense
of any such action, suit or other proceeding, the Company shall, upon request of
the Executive, promptly advance or pay any amount for costs or expenses
(including, without limitation, the reasonable legal fees and expenses of
counsel retained by the Executive) incurred by the Executive in connection with
any such action, suit or proceeding. The Company shall not indemnify the
Executive against any actions that would be deemed illegal or contrary to the
general indemnification provisions of the Delaware General Corporation Law.

 

10. RESTRICTIONS RESPECTING CONFIDENTIAL INFORMATION, COMPETING BUSINESSES, ETC.

 

(a) Acknowledgments of Executive. The Executive acknowledges and agrees that by
virtue of the Executive’s position and involvement with the business and affairs
of the Company, the Executive will develop substantial expertise and knowledge
with respect to all aspects of the business, affairs and operations of the
Company and will have access to all significant aspects of the business and
operations of the Company and to Confidential and Proprietary Information (as
such term is hereinafter defined). The Executive acknowledges and agrees that
the Company will be damaged if the Executive were to breach any of the
provisions of this Section 10 or if the Executive were to disclose or make
unauthorized use of any Confidential and Proprietary Information. Accordingly,
the Executive expressly acknowledges and agrees that the Executive is
voluntarily entering into this Agreement and that the terms, provisions and
conditions of this Section 10 are fair and reasonable and necessary to
adequately protect the Company.

 



 5 

 

 

(b) Definition of Confidential Information. For purposes of this Agreement, the
term “Confidential and Proprietary Information” shall mean any and all
(i) confidential or proprietary information or material not in the public domain
about or relating to the business, operations, assets or financial condition of
the Company or any of its subsidiaries or affiliates, or any of its trade
secrets, including, without limitation, research and development plans or
projects; data and reports; computer materials such as programs, instructions
and printouts; formulas; product testing information; business improvements,
processes, marketing and selling strategies; strategic business plans (whether
pursued or not); budgets; unpublished financial statements; licenses; pricing,
pricing strategy and cost data; information regarding the skills and
compensation of executives; the identities of clients and potential clients; and
(ii) any other information, documentation or material not in the public domain
by virtue of any action by or on the part of the Executive, the knowledge of
which gives or may give the Company or any of its subsidiaries or affiliates a
material competitive advantage over any entity not possessing such information.
For purposes hereof, the term Confidential and Proprietary Information shall not
include any information or material (i) that is known to the general public
other than due to a breach of this Agreement by the Executive; or (ii) was
disclosed to the Executive by a person or entity who the Executive did not
reasonably believe was bound to a confidentiality or similar agreement with the
Company.

 

(c) Disclosure of Confidential Information. The Executive hereby covenants and
agrees that, while the Executive is employed by the Company and for a period of
one (1) year thereafter, unless otherwise authorized by the Company in writing,
the Executive shall not, directly or indirectly, under any circumstance: (i)
disclose to any other person or entity (other than in the regular course of
business of the Company) any Confidential and Proprietary Information, other
than pursuant to applicable law, regulation or subpoena or with the prior
written consent of the Company; (ii) act or fail to act so as to impair the
confidential or proprietary nature of any Confidential and Proprietary
Information; (iii) use any Confidential and Proprietary Information other than
for the sole and exclusive benefit of the Company; or (iv) offer or agree to, or
cause or assist in the inception or continuation of, any such disclosure,
impairment or use of any Confidential and Proprietary Information. Following the
Employment Term, the Executive shall return all documents, records and other
items containing any Confidential and Proprietary Information to the Company
(regardless of the medium in which maintained or stored), without retaining any
copies, notes or excerpts thereof, or at the request of the Company, shall
destroy such documents, records and items (any such destruction to be certified
by the Executive to the Company in writing). Following the Employment Term, the
Executive shall return to the Company any property or assets of the Company in
the Executive’s possession.

 

(d) Non-Compete. The Executive covenants and agrees that, while the Executive is
employed by the Company and a period of one (1) year thereafter, the Executive
shall not, directly or indirectly, manage, operate or control, or participate in
the ownership, management, operation or control of, or otherwise become
interested in (whether as an owner, stockholder, member, partner, lender,
consultant, executive, officer, director, agent, supplier, distributor or
otherwise) any business which is competitive with the business of the Company or
any of its subsidiaries or affiliates, or, directly or indirectly, induce or
influence any person that has a business relationship with the Company or any of
its subsidiaries or affiliates to discontinue or reduce the extent of such
relationship. For purposes of this Agreement, the Executive shall be deemed to
be directly or indirectly interested in a business if he is engaged or
interested in that business as a stockholder, director, officer, executive,
agent, member, partner, individual proprietor, consultant, advisor or otherwise,
but not if the Executive’s interest is limited solely to the ownership of not
more than five percent (5%) of the securities of any class of equity securities
of a corporation or other person whose shares are listed or admitted to trade on
a national securities exchange or are quoted on an electronic quotation medium.

 



 6 

 

 

(e) No Solicitation. While the Executive is employed by the Company and for one
(1) year after the Executive ceases to be an employed by the Company, the
Executive shall not, directly or indirectly, solicit to employ, or employ for
himself or others, any employee of the Company, or any subsidiary or affiliate
of the Company, who was not known to the Executive prior to the date of this
Agreement.

 

(f) No Limitation. The parties agree that nothing in this Agreement shall be
construed to limit or negate the common law of torts, confidentiality, trade
secrets, fiduciary duty and obligations where such laws provide the Company with
any broader, further or other remedy or protection than those provided herein.

 

(g) Specific Performance. Because the breach of any of the provisions of this
Section 10 may result in immediate and irreparable injury to the Company for
which the Company may not have an adequate remedy at law, the Company shall be
entitled, in addition to all other rights and remedies available to it at law,
in equity or otherwise, to a decree of specific performance of the restrictive
covenants contained in this Section 10 and to a temporary and permanent
injunction enjoining such breach (without being required to post a bond or
furnish other security to show any damages).

 

(h) Challenge of Agreement by Executive. In the event the Executive challenges
this Agreement and an injunction is issued staying the implementation of any of
the restrictions imposed by Section 10 hereof, the time remaining on the
restrictions shall be tolled until the challenge is resolved by final
adjudication, settlement or otherwise, except that the time remaining on the
restrictions shall not be tolled during any period in which the Executive is
unemployed.

 

(i) Interpretation of Restrictions. Executive acknowledges that the type and
periods of restriction imposed by this Section 10 are fair and reasonable and
are reasonably required for the protection of the legitimate interests of the
Company and the goodwill associated with the business of the Company; and that
the time, scope, geographic area and other provisions of this Agreement have
been specifically negotiated by sophisticated commercial parties and are given
as an integral part of the transactions contemplated hereby. If any of the
covenants in this Section 10, or any part hereof, is hereafter construed to be
invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants herein, which shall be given full effect, without regard
to the invalid portions. In the event that any covenant contained in this
Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its extending for too great a period of time or over
too great a geographical area or by reason of its being too extensive in any
other respect, it shall be interpreted to extend only over the maximum period of
time for which it may be enforceable and/or over the maximum geographical area
as to which it may be enforceable and/or to the maximum extent in all other
respects as to which it may be enforceable, all as determined by such court in
such action.

 



 7 

 

 

11. NOTICES. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the “Business
Day” (defined as a day on which the New York Stock Exchange is open) of such
delivery (as evidenced by the receipt of the personal delivery service); (ii) if
mailed certified or registered mail return receipt requested, four (4) Business
Days after being mailed; (iii) if delivered by overnight courier (with all
charges having been prepaid), on the Business Day of such delivery (as evidenced
by the receipt of the overnight courier service of recognized standing); or (iv)
if delivered by facsimile or e-mail transmission, on the Business Day of such
delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day (as evidenced by the
printed confirmation of delivery generated by the sending party’s telecopier
machine or e-mail log). If any notice, demand, consent, request, instruction or
other communication cannot be delivered because of a changed address of which no
notice was given (in accordance with this Section 11), or the refusal to accept
same, the notice, demand, consent, request, instruction or other communication
shall be deemed received on the second (2nd) Business Day the notice is sent (as
evidenced by a sworn affidavit of the sender). All such notices, demands,
consents, requests, instructions and other communications will be sent to the
addresses first above written. Any notice, consent, direction, approval,
instruction, request or other communication given in accordance with this
Section 11 shall be effective after it is received by the intended recipient.

 

12. GENERAL PROVISIONS.

 

(a) Benefit of Agreement and Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
executors, administrators, successors and permitted assigns; provided, however,
that the Executive may not assign any of his rights or duties hereunder except
upon the prior written consent of the Company. This Agreement shall be binding
on any successor to the Company whether by merger, consolidation, acquisition of
all or substantially all of the Company’s stock, assets or business or
otherwise, as fully as if such successor were a signatory hereto, and the
Company shall cause such successor to, and such successor shall, expressly
assume the Company’s obligations hereunder. The term “Company” as used in this
Agreement shall include all such successors. Except as expressly permitted by
Section 12(a), nothing herein is intended to or shall be construed to confer
upon or give any person, other than the parties hereto, any rights, privileges
or remedies under or by reason of this Agreement.

 

(b) Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD OR REFERENCE
TO ITS PRINCIPLES OF CONFLICTS OF LAWS. THIS AGREEMENT SHALL BE CONSTRUED AND
INTERPRETED WITHOUT REGARD TO ANY PRESUMPTION AGAINST THE PARTY CAUSING THIS
AGREEMENT TO BE DRAFTED. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
RIGHT TO CONTEST THE VENUE OF SAID COURTS OR TO CLAIM THAT SAID COURTS
CONSTITUTE AN INCONVENIENT FORUM. EACH OF THE PARTIES UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 



 8 

 

 

(c) Severability. Each term and provision of this Agreement is severable; the
invalidity, illegality or unenforceability or modification of any term or
provision of this Agreement shall not affect the validity, legality and
enforceability of the other terms and provisions of this Agreement, which shall
remain in full force and effect. Since it is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought, should any particular provision of this Agreement
be deemed invalid, illegal or unenforceable, the same shall be deemed reformed
and amended to delete that portion that is adjudicated to be invalid, illegal or
unenforceable and the deletion shall apply only with respect to the operation of
such provision and to the extent of such provision and, to the extent that a
provision of this Agreement would be deemed unenforceable by virtue of its
scope, but may be made enforceable by limitation thereon, each party agrees that
this Agreement shall be reformed and amended so that the same shall be
enforceable to the fullest extent permissible under the laws and public policies
applied in the jurisdiction in which enforcement is sought.

 

(d) Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties, and supersedes any and all other prior and/or
contemporaneous understandings and agreements, either oral or in writing,
between the parties hereto with respect to the subject matter hereof, all of
which are merged herein. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by either party, or anyone acting on behalf of either party, which are
not embodied herein, and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding.

 

(e) Amendments; Waiver. This Agreement may be modified, amended or waived only
by an instrument in writing signed by the Company and the Executive. No waiver
of any provision hereof shall be valid unless made in writing and signed by the
party making the waiver. No waiver of any provision of this Agreement shall
constitute a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.

 

(f) Attorneys’ Fees. Should any party hereto institute any action or proceeding
at law or in equity, or in connection with any arbitration, to enforce any
provision of this Agreement, including an action for declaratory relief, or for
damages by reason of an alleged breach of any provision of this Agreement, or
otherwise in connection with this Agreement, or any provision hereof, the
prevailing party shall be entitled to recover from the losing party or parties
reasonable attorneys’ fees and expenses for services rendered to the prevailing
party in such action or proceeding.

 



 9 

 

 

(g) Headings; Counterparts. The headings contained in this Agreement are
inserted for reference purposes only and shall not in any way affect the
meaning, construction or interpretation of this Agreement. This Agreement may be
executed in two (2) counterparts, each of which, when executed, shall be deemed
to be an original, but both of which, when taken together, shall constitute one
and the same document.

 

(h) Further Assurances. The Executive shall execute and/or cause to be delivered
to the Company such instruments and other documents, and shall take such other
actions, as the Company may reasonably request at any time for the purpose of
carrying out or evidencing any of the provisions of this Agreement.

 

(i) Right to Legal Representation. The Executive represents and warrants that
the Executive has read this Agreement and the Executive understands connection
with the negotiation and execution of this Agreement and that the Executive has
either retained and has been represented by such legal counsel or has knowingly
and voluntarily waived his right to such legal counsel and desires to enter into
this Agreement without the benefit of independent legal representation. The
Executive acknowledges that Robinson & Cole LLP is representing the Company in
connection with this Agreement and that it is not representing the Executive in
connection with this Agreement.

 

(j) Affirmations of the Executive. By the Executive’s signature below, the
Executive represents to and agrees with the Company that the Executive hereby
accepts this Agreement subject to all of the terms and provisions hereof. The
Executive has reviewed this Agreement in its entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Agreement and fully
understands all of the provisions of this Agreement.

 



 10 

 

 

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Agreement as of the date first above written.

 



GROWGENERATION CORP.   EXECUTIVE               By:     By:     Name: Darren
Lampert     Name: Michael Salaman   Title: Chief Executive Officer     Title:
President



 

 

11

 